Name: 78/308/EEC: Commission Decision of 7 March 1978 on the Advisory Committee on Cereals
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-03-18

 Avis juridique important|31978D030878/308/EEC: Commission Decision of 7 March 1978 on the Advisory Committee on Cereals Official Journal L 076 , 18/03/1978 P. 0045 - 0045 Greek special edition: Chapter 03 Volume 20 P. 0159 Spanish special edition: Chapter 03 Volume 13 P. 0254 Portuguese special edition Chapter 03 Volume 13 P. 0254 ****( 1 ) OJ NO 72 , 8 . 8 . 1962 , P . 2026/62 . ( 2 ) OJ NO L 355 , 24 . 12 . 1973 , P . 24 . COMMISSION DECISION OF 7 MARCH 1978 ON THE ADVISORY COMMITTEE ON CEREALS ( 78/308/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE ON CEREALS WAS SET UP BY COMMISSION DECISION OF 18 JULY 1962 ( 1 ), AS LAST AMENDED BY DECISION 73/414/EEC OF 31 OCTOBER 1973 ( 2 ); WHEREAS IN VIEW OF THE NEED FOR A MORE DIVERSIFIED REPRESENTATION OF CERTAIN ECONOMIC INTERESTS , WHICH SHOULD BE REFLECTED IN THE COMPOSITION OF THE COMMITTEE , THE TEXT SHOULD BE FURTHER AMENDED , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF THE DECISION OF 18 JULY 1962 IS HEREBY AMENDED AS FOLLOWS : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 46 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - 16 TO REPRESENTATIVES OF CEREAL PRODUCERS , - SEVEN TO REPRESENTATIVES OF CEREAL PRODUCERS ' COOPERATIVES AND OF CEREAL PROCESSORS ' COOPERATIVES , - SEVEN TO REPRESENTATIVES OF THE CEREAL PROCESSING AND FOOD-MANUFACTURING INDUSTRIES , OF WHOM : - ONE SHALL REPRESENT THE MILLING AND MAIZE INDUSTRIES , - ONE SHALL REPRESENT THE SEMOLINA INDUSTRY , - ONE SHALL REPRESENT THE MALTING AND BREWING INDUSTRIES , - TWO SHALL REPRESENT OTHER FOOD INDUSTRIES USING CEREALS , - TWO SHALL REPRESENT THE STARCH AND FEEDINGSTUFFS INDUSTRIES , - FIVE TO REPRESENTATIVES OF THE WHOLESALE CEREAL TRADE , - FIVE TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE PROCESSING AND FOOD-MANUFACTURING INDUSTRY , - SIX TO CONSUMERS ' REPRESENTATIVES . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 7 MARCH 1978 . DONE AT BRUSSELS , 7 MARCH 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT